                      UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF LOUISIANA
                           SHREVEPORT DIVISION
______________________________________________________________________________

UNITED STATES OF AMERICA                                    CRIMINAL NO. 19-0003 (04)

VERSUS                                                      JUDGE DONALD E. WALTER

DAMIONE BROCK                                   MAGISTRATE JUDGE HORNSBY
______________________________________________________________________________

                                  MEMORANDUM ORDER

       Before the Court is a Motion for Reconsideration and Motion for Franks Hearing filed by

Defendant, Damione Brock (“Brock”). See Record Document 315. The Government opposes

this motion. See Record Document 320.

       On September 5, 2019, this Court issued a Memorandum Ruling denying Brock’s Motion

to Suppress Evidence and Request for Franks Hearing. See Record Document 235. Brock had

argued that there was a lack of probable cause to support the November 5, 2018, Drug Enforcement

Agency (“DEA”) request to continue a wiretap order of the target telephone belonging to Roderick

Hogan. See Record Document 191 at 6. Brock also argued that the intercept should be suppressed

because the DEA first heard or read and minimized the communications from a listening post

outside of the Western District Louisiana. This Court denied Brock’s motion finding that probable

cause was sufficient, and noting that an affidavit provided by DEA Deputy Robert Chapman

established that the intercepts were first heard or read and minimized at the Shreveport office in

compliance with Dahda v. United States, 138 S.Ct. 1491 (2018).       See Record Document 235.

       Brock’s Motion for Reconsideration once again raises arguments related to probable cause

and the location of where the DEA first heard or read and minimized the intercepts. See Record

Document 315. The Court will address each argument in turn.
A.     Probable Cause

       Brock reiterates in his Motion for Reconsideration that there was a lack of probable cause

necessary to support the DEA’s November 5, 2018, application to extend the wiretap of a target

telephone belonging to his co-defendant, Roderick Hogan (“Hogan”), which later captured

incriminating evidence against Brock. See Record Document 315 at 2-4.           Brock contends that

the October 15, 2018, intercepted call between he and Hogan, which was relied upon by the DEA

in requesting the wiretap extension, was insufficient. See id. Brock argues that his conversation

with Hogan only involved a request to send “his girl” money for a delinquent car payment and did

not contain drug code talk between the two. See id. at 3. Brock concedes that the next recorded

conversation between he and Hogan included discussions as to whether Hogan’s phone was “hit

up,” but Brock maintains that this information is insufficient to establish probable cause of criminal

activity. See id.

       As the Court previously noted in its prior ruling, there are numerous conversations obtained

from previously authorized (and unchallenged) wiretaps that provided probable cause for the

continued wiretap of Hogan’s telephone. See Record Document 235 at 6. Recorded conversations

between Hogan and another co-defendant, Steven Gilbert, between October 12-15, 2018, revealed

discussion of an upcoming drug run, drug transactions, and the monetary value of converting

cocaine into crack cocaine. See id. Communications dated October 8, 2018, between Hogan and

another individual concern a drug transaction for the purchase of methamphetamine. See id.

Finally, the October 15, 2018, intercept between Hogan and Brock clearly demonstrates that both

were concerned that Hogan’s phone was being monitored, and Hogan ended the call stating that

he would call Brock back from another line. See id. The November 5, 2018, application to

continue the wiretap of Hogan’s telephone was based on all of this information, not solely upon

Hogan’s conversations with Brock. A common-sense reading of the application packet indicates

                                                  2
that there was a probability that criminal activity was occurring. See United States v. Hyde, 574

F.2d 856, 863 (5th Cir. 1978); United States v. Froman, 335 F.3d 882, 889 (5th Cir. 2004). The

Court sees no reason to question its previous finding that there was sufficient evidence to establish

probable cause to extend the wiretap.

B.     Location of Intercept

       Brock requests that the Court reconsider its previous ruling denying a Franks hearing

regarding the location of the wire intercepts, arguing that good cause now exists to examine

whether the intercepts comply with the requirements of 18 U.S.C. § 2510 et seq. See Record

Document 315 at 4.     The Court previously found that the intercept occurred within the Western

District of Louisiana based on an affidavit provided by Deputy Robert Chapman which stated that

all communications were first heard or read and minimized at the DEA’s Shreveport Resident

Office. See Record Document 235 at 7-8. However, Brock states in an affidavit that on October

28, 2019, after a court proceeding, he had the occasion to directly ask Deputy Chapman the

location where Verizon initially sent the intercepted calls. See Record Document 315-4. Brock

states that Deputy Chapman admitted that calls were initially intercepted in New Orleans and then

forwarded to the Shreveport Office. See id. Thus, Brock contends that this information directly

contradicts Deputy Chapman’s prior affidavit. See id.

       In response, the Government has provided the Court with an affidavit by Verdell Stone, a

qualified Investigative Telecommunications Specialist and Systems Administrator for the JSI

TELECOM intercept equipment used by the DEA since 1988. See Record Document 320-2.

Therein, Mr. Stone indicates that the programming associated with wire intercepts occurs at the

New Orleans DEA office once a Court order is received, and then that information is sent to the

telecommunications provider, and promptly delivered to the listening post within the jurisdiction

of the Court that authorized the intercept via the JSI System. See id. Mr. Stone states that all

                                                 3
monitoring and minimization of the intercepts occurs within the jurisdiction of the Court that

authorized the intercept pursuant to Department of Justice policy. See id. Finally, Mr. Stone states

that these procedures were followed in this case. See id.

          Deputy Chapman also provided an affidavit explaining his interaction with Brock on

October 28, 2019. See Record Document 320-1. Therein, Deputy Chapman stated that he

attempted to explain to Brock that during a wire tap a service provider will send the call and text

information to the New Orleans office, which houses the DEA’s main computer. See id. From

there the information is transferred to the listening post (in this case the Shreveport Resident

Office) where the information is monitored, first heard and read and minimized. See id. Deputy

Chapman states again that all agents monitoring the calls were located at the Shreveport office.

See id.

          The Court is satisfied with this explanation and finds that a Franks hearing is not warranted.

What is required under the law is that the place where the intercepts are first heard or read and

minimized occur within the territorial jurisdiction of the Court issuing the wiretap order. See

Dahda v. United States, 138 S.Ct. 1491 (2018).          The mere presence of the information on the

servers on the DEA’s computer in New Orleans before it was transferred to the Shreveport office

where the information was first read and minimized does not run afoul of Dahda.

          Accordingly, Brock’s Motion for Reconsideration and Request for a Franks Hearing

(Record Document 315) is hereby DENIED.

          THUS DONE AND SIGNED, this 15th day of January, 2020.



                                                         ___________________________________
                                                               DONALD E. WALTER
                                                          UNITED STATES DISTRICT JUDGE



                                                    4
